JOHN W. PECK, Senior Circuit Judge,
delivering the opinion of the Court.
A panel of this court vacated a district court’s judgment that awarded damages to an employer, Ryder Truck Lines (Ryder), under § 301 of the Labor Management Relations Act, 29 U.S.C. § 185, for injuries arising from an alleged violation by Teamsters Freight Local Union No. 480 (Local 480) of the no-strike provisions of a collective bargaining agreement. 705 F.2d 851 (6th Cir.1983). Although the panel upheld the district court’s resolution of various damages issues, it held that the district court’s failure to make a factual determination of the reason for the strike was reversible error because the agreement, properly construed, prohibited strikes only over arbi-trable disputes. Ryder filed a petition for rehearing, Fed.R.App.P. 40, and a suggestion for rehearing en banc, Fed.R.App.P. 35. This court granted the petition for rehearing and directed that the case be reheard en banc. 710 F.2d 233 (6th Cir.1983). The effect of this action was “to vacate the previous opinion and judgment of this Court ... and to restore the case on the docket as a pending appeal.” 6th Cir. R. 14. The parties have submitted supplemental briefs and this court has heard additional oral argument. We now affirm the judgment of the district court.
I. Background
A. The Collective Bargaining Agreement
Ryder and Local 480 were signatories to a national collective bargaining agreement, the National Master Freight Agreement, and a supplemental agreement, the Southern Conference Area Over-the-Road Supplemental Agreement.1 Each agreement contains a broadly worded no-strike provision. Article 44 of the supplemental agreement provides in relevant part:
The Unions and the employers agree that there shall be no strikes, lockouts, tieups, or legal proceedings without first using all possible means of settlement as provided for in this Agreement and in the National Agreement, if applicable, of any controversy which might arise.
Article 8, § 2(a) of the national agreement provides in relevant part:
The parties agree that all grievances and questions of interpretation arising from the provisions of this Agreement shall be submitted to the grievance procedure for determination. Accordingly, except as specifically provided in other Articles of the National Master Freight Agreement, no work stoppage, slowdown, walkout or lockout shall be deemed to be permitted or authorized by this Agreement except:
(1) failure to comply with a duly adopted majority decision of a grievance committee established by the National Master Freight Agreement or Suppl-mental [sic] Agreement;
(2) a National Grievance Committee deadlock of a grievance rendered pursuant to the procedures provided herein; and
(3) failure to make health and welfare and pension payments in the manner required by the applicable Supplemental Agreement.
* * * * *
The Local Union shall give the Employer a twenty-four (24) hour prior written notice of the Local Union’s authorization of strike action which notice shall specify the majority grievance committee decision or deadlocked National Grievance Committee decision providing the basis for such authorization. The Local Union shall comply with the provisions of the *596applicable Supplemental Agreement relating to strike action resulting from delinquencies in the payment of health and welfare or pension contributions.
In addition to the three exceptions to the no-strike provisions listed in article 8, § 2(a), articles 9,2 27,3 and 284 of the national agreement outline explicit exceptions to the no-strike provisions in situations involving matters not covered by the grievance procedures adopted by the parties.
Finally, article 8 of the national agreement and articles 43 and 44 of the supplemental agreement outline grievance procedures. The broad character of the grievance procedure is reflected by the fact that approximately thirty six hundred grievances are docketed against Ryder under the grievance procedures per year.
B. The Dispute
This dispute, termed a “molehill” by the district court, concerned who was responsible for the cleaning of windshields. Pursuant to a local agreement applicable to Ryder’s St. Louis, Missouri terminal, Ryder employed one person, called a “fuel man”, to service trucks and to wash windshields. There was no formal policy or procedure regarding the washing of windshields when the fuel man was not on duty. Prior to May 1, 1977, Ryder supervisory personnel on occasion had left the terminal office to wash windshields when the fuel man was not on duty. Either on May 1, 1977 or shortly thereafter, Ryder’s new St. Louis terminal manager instituted a policy that supervisory personnel refrain from washing windshields and that drivers be required to wash their own windshields when the fuel man was not on duty. There was no evidence that this policy had been breached prior to May 16, 1977.
On May 16, 1977, two Nashville, Tennessee based Ryder drivers, Willie Thomas and Jerry Boyd, were awaiting assignment at St. Louis. Both drivers were members of Local 480. Ryder’s St. Louis dispatcher *597called the drivers and advised them to come to the St. Louis terminal within the normal two-hour period to accept their assignments. After the drivers arrived at the terminal, they clocked in and conducted a “walk-around inspection” of their units. The drivers informed the dispatcher that the windshields were dirty and requested that they be cleaned.5
The dispatcher, after consulting a superi- or, advised the drivers that the fuel man was not on duty, that the company would not wash the windshields, and that, consequently, the drivers would have to wash their own windshields. The drivers telephoned their Nashville business agent, Frank Hopkins, who consulted Local 480 president, Luther Watson. After the conversation, the drivers refused to wash their windshields or to proceed until they were cleaned. The dispatcher, after again consulting his superior, informed the drivers that unless they proceeded as directed, they would be considered to have quit their jobs voluntarily. When the drivers adhered to their position, the dispatcher informed them that they had voluntarily quit and that they should leave the premises. The drivers refused to leave.
At this point, Ryder called police to remove the drivers from the premises. The police unsuccessfully requested the drivers to leave. The police also informed the dispatcher that they could remove the drivers only if a warrant for trespassing was issued. The dispatcher agreed to sign a warrant for trespassing. After the drivers again telephoned Hopkins, they announced that Ryder could fire them but that they would not leave the premises voluntarily because they had not quit their jobs. The drivers were arrested and escorted to jail. They were incarcerated for approximately six hours.
At 6:00 p.m. that day, Local 480 established a picket line at Ryder’s Nashville terminal and instituted a work stoppage. Local 480 obtained the release of the drivers from jail and they returned to Nashville on the morning of May 17, 1977. Upon their return, the drivers went first to the union hall and then to Ryder’s terminal. According to Thomas, when the drivers arrived at the terminal at approximately 1:00 p.m. the strike was still in progress. Following an ex parte hearing, the United States District Court for the Middle District of Tennessee issued a temporary restraining order enjoining the strike. The clerk entered this order at approximately 1:30 p.m. The strike ended at approximately 2:00 p.m., less than twenty-four hours after it began.
Pursuant to the collective bargaining agreement, the drivers filed grievances alleging that they had been wrongly discharged by Ryder. The decision of the grievance committee held for the drivers and provided for their reinstatement with back pay and for the compensation of their travel expenses from St. Louis to Nashville.
Ryder filed a grievance asserting that the strike was illegal. The National Grievance Committee deadlocked on this issue. Following the deadlock, Ryder initiated this action by filing an amended complaint seeking damages under § 301 of the Labor Management Relations Act. On January 12, 1981, a bench trial was held. The trial court held that Local 480 had violated the terms of the collective bargaining agreement because: (1) the strike it had instituted was not authorized by any of the exceptions to the no-strike provisions and (2) it had not furnished Ryder the twenty-four hour prior written notice of the strike required by article 8, § 2(a) of the national agreement. The trial court entered judgment in favor of Ryder and awarded compensatory damages of $26,238.50. Local 480 appeals.
II. Analysis
On appeal, Local 480’s principal argument is that the strike did not violate the collective bargaining agreement because the arrests of the drivers were not arbitrable under the agreement and, therefore, any *598strike in protest of those arrests was not subject to the contractual no-strike provisions. Because the trial court did not make an explicit determination of the reason for the strike, Local 480 contends that a remand is necessary. There is, however, no need to remand for a specific finding of the cause of the strike, for we reject the legal premise offered by Local 480 that would make such an inquiry relevant in this case.
Local 480 offers as a settled legal rule applicable to this case the proposition that a no-strike clause waives the option of striking in response to a dispute only if the dispute is subject to the contractually provided grievance and arbitration procedures. We do not read the legal precedents as broadly.
The doctrine of coterminous interpretation of arbitration and no-strike clauses arose in the context of contracts containing an arbitration clause but lacking an explicit no-strike obligation. In Local 174, Teamsters v. Lucas Flour Co., 369 U.S. 95, 82 S.Ct. 571, 7 L.Ed.2d 593 (1962), the Supreme Court, affirming an award of damages arising from an illegal strike, held that even in the absence of an explicit no-strike clause, an arbitration clause creates an implied prohibition of strikes over matters subject to that clause. The Court stated that such an implied no-strike obligation was necessary “to promote the arbitral process as a substitute for economic warfare.” Id. at 105, 82 S.Ct. at 578.
The doctrine of coterminous interpretation has also been applied in the context of the narrow exception to the anti-injunction provision of § 4(a) of the Norris-LaGuardia Act, 29 U.S.C. § 104,6 that was enunciated in Boys Markets, Inc. v. Retail Clerk’s Union, 398 U.S. 235, 90 S.Ct. 1583, 26 L.Ed.2d 199 (1970). In Boys Markets, the Court held that a district court’s injunction of a strike would not violate the Norris-LaGuar-dia Act if the court had held that the strike concerns a grievance which the parties are contractually bound to arbitrate and the court had ordered the employer to submit to arbitration. The rationale underlying Boys Markets was the implementation of the congressional preference for resolution of disputes by means of the contractually provided dispute settlement mechanisms.
In Gateway Coal Co. v. United Mine Workers, 414 U.S. 368, 94 S.Ct. 629, 38 L.Ed.2d 583 (1974), the Court applied the doctrine of coterminous interpretation as expressed in Lucas Flour and held that an arbitration clause gave rise to an implied no-strike obligation which permitted the issuance of an injunction against a strike based on the principles enunciated in Boys Markets. As in Lucas Flour, the Court reasoned that a no-strike obligation coterminous in application to the agreement to arbitrate is implied by the arbitration clause absent an explicit indication of an intention to the contrary. Id. at 382, 94 S.Ct. at 639. The Court reasoned that the federal policy justifying the Boys Markets exception to the anti-injunction provisions of the Norris-LaGuardia Act where the collective bargaining agreement contains an express no-strike clause was equally valid where the no-strike obligation was implicit in the arbitration clause. Id. at 381-82, 94 S.Ct. at 638-639. The Court recognized, however, that although “an arbitration agreement is usually linked with a concurrent no-strike obligation ... the two issues remain analytically distinct.” Id. at 382, 94 S.Ct. at 639.
In Buffalo Forge Co. v. United Steelworkers, 428 U.S. 397, 96 S.Ct. 3141, 49 L.Ed.2d 1022 (1976), the Court held that even where there is an express no-strike clause that might be violated by a strike, the Boys Markets exception to the anti-injunction provisions of § 4(a) of the Norris-LaGuardia Act does not permit the enjoin*599ing of a strike unless the underlying dispute is arbitrable under the collective bargaining agreement. The Court reasoned that when a strike is called over a nonarbitrable dispute, an injunction cannot be justified because the strike does not threaten or frustrate the arbitration process by breaching or evading the union’s promise to submit dispute grievances to arbitration. Id. at 407-12, 96 S.Ct. at 3147-3149, 3150. Even though in Buffalo Forge the Supreme Court held that the extent to which an explicit no-strike clause is enforceable by injunction under Boys Markets is coterminous with the scope of the arbitration clause contained in the collective bargaining agreement, the Court recognized that strikes not subject to injunction may still violate the explicit no-strike clause and that other remedies, such as damages, may be available. Id. at 410-11, 96 S.Ct. at 3149. See International Union United Automobile, Aerospace & Agriculture Implement Workers v. Lester Engineering Co., 718 F.2d 818, 822 (6th Cir.1983).
That the doctrine of coterminous interpretation in the context of Boys Markets and Buffalo Forge applies only to determining the permissibility of enjoining strikes and not to determining the scope of an explicit no-strike clause was further clarified in Jacksonville Bulk Terminals, Inc. v. International Longshoremen’s Association, 457 U.S. 702, 102 S.Ct. 2673, 73 L.Ed.2d 327 (1982). In Jacksonville Bulk Terminals the Court held that a strike called to protest the invasion of Afghanistan by the Soviet Union was not enjoinable under the Boys Markets exception to the Norris-LaGuardia Act’s anti-injunction prohibition because the underlying dispute was plainly not arbi-trable under the collective bargaining agreement. Id. at 721-22, 102 S.Ct. at 2685-2686. Nevertheless, the Court stated that the issue of whether the strike violated the explicit no-strike clause contained in the collective bargaining agreement was a separate question from whether the strike was enjoinable. Id. at 721-22, 102 S.Ct. at 2685-2686. The Court’s holding is wholly inconsistent with Local 480’s contention that under the doctrine of coterminous interpretation an express no-strike clause does not prohibit a strike over a nonarbitra-ble dispute. The Court’s holding does illustrate, however, that where there is an express no-strike clause, strikes are enjoinable only if over an arbitrable matter.
The instant case does not implicate either of the contexts in which the doctrine of coterminous interpretation traditionally has been employed. Unlike Lucas Flour and Gateway Coal, the no-strike obligation is expressed in the collective bargaining agreement rather than implicit in contractually provided grievance and arbitration procedures. Unlike Boys Markets and its progeny, this case does not involve the issue of whether a federal court could have enjoined the continuation of the strike without running afoul of the anti-injunction provisions of § 4(a) of the Norris-LaGuardia Act. Because the simple question that confronts us is whether the express no-strike clauses contained in the national and supplemental agreements were violated by Local 480’s strike, the doctrine of coterminous interpretation is inapplicable to this case. United States Steel Corp. v. N.L.R.B., 711 F.2d 772, 777 (7th Cir.1983); Inland Steel Corp. v. N.L.R.B., 718 F.2d 1104 (7th Cir.1983) (mem.).
The cases cited by Local 480 do not dictate a contrary conclusion. As Local 480 notes, language in Delaware Coca-Cola Bottling Co. v. General Teamster Local 326, 624 F.2d 1182 (3d Cir.1980), does suggest that the doctrine of coterminous interpretation is applicable to the construction of any express no-strike clause. The Third Circuit, however, has declined to construe Delaware Coca-Cola as broadly as Local 480 urges. In Pacemaker Yacht Co. v. N.L.R.B., 663 F.2d 455 (3d Cir.1981), the court stated that “[t]he principle of coterminous interpretation, however, is not a rule of law, but merely a tool of contract interpretation ... which ‘must be applied to the facts of each case.’ ” Id. at 457-58 (citations omitted). The Pacemaker Yacht court declined to apply the doctrine of coterminous interpretation based upon its reading of the contract as establishing a waiver of the right to *600strike that extends beyond the scope of the arbitration clause. Id. at 458-59.
In N.L.R.B. v. Gould, Inc., 638 F.2d 159 (10th Cir.1980), cert. denied sub nom. Brown Boveri Electric Co. v. N.L.R.B., 452 U.S. 930, 101 S.Ct. 3065, 69 L.Ed.2d 430 (1981), the court, after recognizing that it may be reasonable in some cases to infer that the parties intended an arbitration clause and an express no-strike clause in a collective bargaining agreement to be coterminous in scope, held that the particular no-strike clause at issue was so linked to the grievance-arbitration machinery provided in the agreement that the two clauses should be construed as having coterminous application. See also N.L.R.B. v. C.K. Smith & Co., 569 F.2d 162 (1st Cir.1977), cert. denied, 436 U.S. 957, 98 S.Ct. 3070, 57 L.Ed.2d 1122 (1978); Gary Hobart Water Corp. v. N.L.R.B., 511 F.2d 284 (7th Cir.), cert. denied, 423 U.S. 925, 96 S.Ct. 269, 46 L.Ed.2d 252 (1975). Where the no-strike clause is independent from the arbitration and grievance procedure provisions, however, no principle of contract interpretation requires limitation of the scope of the no-strike clause to matters covered by the contractually provided arbitration and grievance procedures. United States Steel, supra, 711 F.2d at 777-78 Cf. Gould, supra, 638 F.2d at 164 & n.4 (extrinsic evidence permissible to show an intent that no-strike clause not limited to arbitrable disputes).
The question remains whether the strike in this case was prohibited by the-general no-strike clauses contained in the national and supplemental agreements. We start from the proposition that employees may through the collective bargaining process waive various rights, including the right to strike. Mastro Plastics Corp. v. N.L.R.B., 350 U.S. 270, 280, 76 S.Ct. 349, 356, 100 L.Ed. 309 (1956); N.L.R.B. v. Rockaway News Co., 345 U.S. 71, 80, 73 S.Ct. 519, 524, 97 L.Ed. 832 (1953). Such a waiver, however, must be clear and unmistakable. Kellogg Co. v. N.L.R.B., 457 F.2d 519, 525 (6th Cir.), cert. denied, 409 U.S. 850, 93 S. Ct. 58, 34 L.Ed.2d 92 (1972). We conclude from our review of the bargaining agreement that Local 480’s waiver of its right to strike in this case was clear and unmistakable.
As an initial point, neither the language of the no-strike clauses nor any other contractual language limits the prohibition of strikes to strikes over arbitrable disputes. Montana-Dakota Utilities Co. v. N.L.R.B., 455 F.2d 1088, 1093-94 (8th Cir.1972); United States Steel, supra, 711 F.2d at 778. Additionally, the express language of the no-strike clause in article 8, § 2(a) of the national agreement not only prohibits strikes by Local 480 except in specific circumstances, but also prohibits lockouts by Ryder except in the same specified circumstances. Construing a similar clause as prohibiting strikes over nonarbitrable, as well as arbitrable, disputes, the court in Pacemaker Yacht, supra, 663 F.2d at 458-59, held that “[i]t is apparent that the no-strike pledge ... was given in exchange for the Company’s no-lockout pledge” rather than in exchange for a grievance and arbitration procedure. We think it no less apparent that the no-strike pledge here was given in exchange for the no-lockout pledge.
In reaching our conclusion that the no-strike pledge contained in the collective bargaining agreement was not limited to strikes over arbitrable disputes, we do not contend that the general no-strike clauses, read in isolation, suffice to waive the right to strike, regardless of the nature of the underlying dispute. Mastro Plastics, supra, 350 U.S. at 281, 76 S.Ct. at 357; W-I Canteen Service, Inc. v. N.L.R.B., 606 F.2d 738, 745 (7th Cir.1979). Rather, we recognize that the no-strike clauses must be read in the light of the contract as a whole and in the light of the law relating to the contract when it was made. Mastro Plastics, supra, 350 U.S. at 279, 76 S.Ct. at 356; W-I Canteen Service, supra, 606 F.2d at 745; Kellogg Co., supra, 457 F.2d at 524-25.
Read in the light of the contract as a whole, the no-strike clauses clearly apply to disputes over nonarbitrable, as well as arbi-trable, matters. Articles 9 and 28 provide, respectively, that sympathy strikes to honor a primary picket line are permissible and *601that action taken in sympathy with affiliated unions does not violate the terms of the collective bargaining agreement. Article 27 permits a signatory union to resort to any lawful economic resource, including strikes, in support of its request for contract revisions in the event that the agreement is opened for renegotiation prior to the agreement’s expiration. On their face, these articles permit Local 480 to engage in strikes over matters not subject to the dispute settlement mechanisms contained in the agreement. If, as Local 480 contends, the no-strike clauses prohibit strikes only over disputes subject to the dispute settlement mechanisms contained in the agreement, these articles would be superfluous. Although collective bargaining agreements are not necessarily to be interpreted according to the general principles of contract construction, e.g., Kellogg Co., supra, 457 F.2d at 524, even in the context of a labor contract, language must be interpreted so that it is not rendered meaningless. Id. at 524-25; Pacemaker Yacht, supra, 668 F.2d at 459; Retail Clerks International Association Local No. 455 v. N.L.R.B., 510 F.2d 802, 805-06 & n. 15 (D.C.Cir.1975). To give effect to the language of articles 9, 27, and 28, the no-strike clauses must be interpreted as prohibiting strikes not falling within one of the expressly provided exceptions, regardless of whether the underlying dispute is arbitrable. Pacemaker Yacht, supra, 663 F.2d at 459; W-I Canteen Service, supra, 606 F.2d at 745.
Read in the light of the applicable law, the no-strike clauses need not be construed narrowly to prohibit strikes only over arbitrable disputes. As the court in United States Steel, supra, recognized, a broad construction of a no-strike clause may in appropriate circumstances support the federal policy of furthering collective bargaining as a means of preventing the interruption of work. 711 F.2d at 780. Indeed, to hold that no-strike clauses must be construed as prohibiting only strikes over arbitrable issues would undermine the fundamental premise of freedom of contract on which federal labor policy is based by undercutting management’s ability to obtain “an across-the-board no-strike clause and labor’s ability to gain concessions in return for such a pledge.” Pacemaker Yacht, supra, 663 F.2d at 460.
Because we conclude that the parties intended to prohibit strikes not falling within one of the expressly provided exceptions in the collective bargaining agreement regardless of whether the underlying dispute is arbitrable, and because such a conclusion is consistent with federal labor policy, we concur in the district court’s holding that Local 480’s strike violated the no-strike provisions of the collective bargaining agreement.
III. Conclusion
As stated above, the panel upheld the district court’s handling of the issue of damages. 705 F.2d at 858. We adopt the panel’s analysis on this issue.
In sum, we affirm the judgment of the district court.

. Article 9 provides in relevant part:
ARTICLE 9 Protection of Rights
Section 1. Picket Lines
It shall not be a violation of this Agreement, and it shall not be cause for discharge or disciplinary action in the event an employee refuses to enter upon any property involved in a primary labor dispute, or refuses to go through or work behind any primary picket line, including the primary picket line of Unions party to this Agreement, and including primary picket lines at the Employer’s place of business.
Section 2. Struck Goods
It shall not be a violation of this Agreement and it shall not be cause for discharge or disciplinary action if any employee refuses to perform any service which his Employer undertakes to perform as an ally of an Employer or person whose employees are on strike, and which service, but for such strikes, would be performed by the employees of the Employer or person on strike.


. Article 27 provides:
ARTICLE 27 Emergency Reopening
In the event of war, declaration of emergency or imposition of economic controls during the life of this Agreement, either party may re-open the same upon sixty (60) days written notice and request renegotiation of matters dealing with wages and hours. There shall be no limitation of time for such written notice. Upon the failure of the parties to agree in such negotiations within sixty (60) days thereafter either party shall be permitted all lawful economic recourse to support its request for revisions. If Governmental approval of revisions should become necessary, all parties will cooperate to the utmost to attain such approval. The parties agree that the notice provided herein shall be accepted by all parties as compliance with the notice requirement of applicable law, so as to permit economic action at the expiration thereof.


. There was no evidence as to whether the windshields were so dirty that a safety hazard existed.


. Article 28 provides:
ARTICLE 28 Sympathetic Action
In the event of a labor dispute between any Employer, party to this Agreement, and any International Brotherhood of Teamsters’ Union, parties to this or any other International Brotherhood of Teamsters’ Agreement, during the course of which dispute such Union engages in lawful economic activities which are not in violation of this or such other Agreement, then any other affiliate of the International Brotherhood of Teamsters, having an Agreement with such Employer shall have the right to engage in lawful economic activity against such Employer in support of the above first-mentioned Union notwithstanding anything to the contrary in this Agreement or the International Brotherhood of Teamsters’ Agreement between such employer and such other affiliate.


. 29 U.S.C. § 104(a) provides:
No court of the United States shall have jurisdiction to issue any restraining order or temporary or permanent injunction in any case involving or growing out of any labor dispute to prohibit any person or persons participating or interested in such dispute (as these terms are herein defined) from doing, whether singly or in concert, any of the following acts:
(a) Ceasing or refusing to perform any work or to remain in any relation of employment.